Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Statement of Reason for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1, 4-13, 17-20 are allowed because the prior art fail to teach that, in a state in which the information stored in the apparatus memory is the first information and the locking member is at the first position, in a case in which the at least one processor determines that the image forming unit has been replaced based on the information about the image forming unit stored in the unit memory, the at least one processor controls the locking member to move from the first position to the second position and the at least one processor causes the display to display an abnormality of the locking member in combination with remaining limitations of claims 1, 4-13, 17-20.
Claims 21-22, 25 are allowed because the prior art fail to teach that, in a state in which the restriction member is at the first position, in a case in which it is determined that the image forming unit has been replaced with another image forming unit before the amount of usage of the image forming unit reaches the predetermined value, the at least one processor controls the restriction member to move from the first position to the second position in combination with remaining limitations of claims 21-22, 25.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR VERBITSKY whose telephone number is (571)272-0962.  The examiner can normally be reached on Mon-Fri 8:30-1, 2:30-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571 272 1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICTOR VERBITSKY/
Primary Examiner, Art Unit 2852